DETAILED ACTION
	This Office action is responsive to communication received 08/22/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of the Finality of the last Office Action, Mailed 06/02/2022
	Upon further review of the prior art of record, specifically the prior art to Miyajima (USPN 5,711,722), noting an additional review of FIGS. 2 and 4, and after consideration of a newly-discovered reference to Lin (USPN 7,387,579), the finality of the last Office action, mailed 06/02/2022, has been withdrawn.  
	The amendment after final rejection, received 08/22/2022, has been entered and claims 21, 23-29, 31-38 and 40 remain pending for further consideration.   Since the amendment after final rejection merely incorporates amendments to the claims based upon previously-indicated allowable subject matter and presents no further substantive arguments, no further remarks are deemed necessary, here.   Applicant’s attention is thus directed to the new ground(s) of rejection provided herein below. 
	It is further noted that applicant’s amendments to the claims, received with the amendment after final of 08/22/2022, specifically the amendments to independent claim 34, create new occurrences of indefiniteness under 35 USC §112(b), as it appears that the remaining dependent claims, each of which previously were dependent on claim 34, were not properly amended to reflect the conflict in recited claim elements, when features previously recited in dependent claim 39 (now cancelled) were introduced within independent claim 34.  A further explanation follows, herein below.
	Any inconvenience or delay to the applicant as a result of the withdrawal of the finality of the last Office action is sincerely regretted.  

Status of Claims
	Claims 21, 23-29, 31-38 and 40 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
       CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a first means for adhering the filler material to the back surface of the face portion; a second means for adhering the filler material to the back surface of the face portion”…“wherein the first means is a first plurality of channels and the second means is a second plurality of channels”, and with the first and second means further limited by a directional physical structure on the back surface of the face portion, as first recited in independent claim 34.   Also, each of the dependent claims 35-38 and 40 recite additional, sufficient structure to entirely perform the respective recited function(s).  For instance, claim 35 recites that “the first means comprises a plurality of channels on the back surface of the face portion”.  Claim 36 requires that “the second means comprises an adhesive”.  Claim 37 requires that “the second means comprises a plurality of channels on the back surface of the face portion”.  Claim 38 requires that “the first means comprises an adhesive”.  Claim 40 provides further structure for performing the recited function and requires that “the first means is a first plurality of channels and the second means is a second plurality of channels” and further requires the physical property of the first and second means to be a cross-sectional shape. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23-25, 34-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (USPN 5,711,722) in view of Kobayashi (USPN 5,611,742).
As to claim 21, Miyajima shows a golf club head (FIGS. 1, 5 and 9) comprising: a body portion having an interior cavity (FIG. 9), a front portion (1), a back portion (5), a toe portion (8) with a toe portion edge, a heel portion (7) with a heel portion edge, a top portion (4) with a top portion edge, and a sole portion (10) with a sole portion edge; a face portion (2) enclosing the interior cavity (FIG. 9), the face portion comprising a front surface configured to strike a ball, and a back surface facing the interior cavity.  As shown in annotated FIG. 4 below, the back surface comprising: a first plurality of channels on the back surface of the face portion (i.e., the channels are formed by a pair of ridges 3, with the space between the pair of ridges forming a channel), each channel of the first plurality of channels being spaced apart from an adjacent channel of the first plurality of channels in a first direction and extending from a location at or proximate to the top portion edge to a location at or proximate to the sole portion edge; and a second plurality of channels on the back surface of the face portion, each channel of the second plurality of channels being spaced apart from an adjacent channel of the second plurality of channels in a second direction.  See annotated FIG. 4 showing each channel formed between two ridges (3). At least one channel of the first plurality of channels and at least one channel of the second plurality of channels have at least one different property in that the channels are in different locations.  Also, annotated FIG. 4 shows how at least one channel of the first plurality of channels intersects with at least one channel of the second plurality of channels.  Note that col. 3, lines 45-53 in Miyajima states that the FIG. 4 embodiment presents ridges (3) formed in the horizontal direction, with additional ridges (3(3B) oriented in the vertical direction.  These ridges may clearly be considered to intersect across the rear face.      
    PNG
    media_image1.png
    794
    1402
    media_image1.png
    Greyscale

Miyajima lacks “a filler material at least partially filling the interior cavity, wherein at least one channel of the first plurality of channels or at least one channel of the second plurality of channels is at least partially filled with the filler material”. Kobayashi shows it to be old in the art to fabricate a hollow metal wood-type club head with a hollow portion being filled with foam, if necessary (i.e., col. 3, lines 11-13).  A filler product is typically used to deaden sound and/or absorb vibration in hollow metallic club heads.  In view of the teaching in Kobayashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Miyajima by introducing foam filler material within the interior cavity for the purpose of reducing any unwanted noise or vibration.  
As for the claimed requirement that the face portion is “attached” to the front portion, such appears to be a limitation of the manner of making the club head and can be treated as a product-by-process limitation.  See MPEP § 2113.  Nonetheless, Kobayashi obviates attaching the face to the body portion (i.e., col. 3, lines 5-6).  
As to claim 23, in Miyajima, each channel of the first plurality of channels is independent from an adjacent channel of the first plurality of channels in the first direction, and wherein each channel of the second plurality of channels is independent from an adjacent channel of the second plurality of channels in the second direction.  As has been shown in annotated FIG. 4 supra, the plurality of first channels includes two channels that extend in a top-to-sole direction, with the channels formed between ridges (3(3B)) and with the two channels being separated by at least another distinct channel.  Similarly, as has been shown in annotated FIG. 4 supra, the plurality of second channels includes two channels that extend in a heel-toe direction, with the channels formed between ridges (3) and with the two channels being separated by at least another distinct channel.
As to claim 24, as modified by Kobayashi, and with the introduction of filler material to fill the interior cavity, each channel of the first plurality of channels and each channel of the second plurality of channels in Miyajima are configured to engage the filler material (i.e., the cross-sectional shape of the channels between ridges, as more easily observed in FIGS. 3, 5, 6, 8 and 9 in Miyajima would enable filler material to become engaged with the plurality of channels) to prevent or substantially prevent detachment of the filler material from a section of the back surface of the face portion. 
As to claim 25, as shown by annotated FIG. 4 supra, the first plurality of channels in Miyajima are spaced apart by a first distance, wherein the second plurality of channels are spaced apart by a second distance different from the first distance.  Here, the annotated FIG. 4 herein above shows how the channels extending in the heel-toe direction of the second plurality of channels are spaced apart from one another by a reduced dimension as compared to the spacing between at least two channels of the first plurality of channels, which extend in the top-sole direction. 
As to claim 34, Miyajima shows a golf club head (FIGS. 1, 5 and 9) comprising: a body portion having an interior cavity (FIG. 9), a front portion (1), a back portion (5), a toe portion (8) with a toe portion edge, a heel portion (7) with a heel portion edge, a top portion (4) with a top portion edge, and a sole portion (10) with a sole portion edge; and a face portion (2) attached to the front portion to enclose the interior cavity (FIG. 9), the face portion comprising a front surface configured to strike a ball, and a back surface facing the interior cavity.  As shown in annotated FIG. 4 above, the back surface comprising: a first means for adhering the filler material to the back surface of the face portion (i.e., the first means is a first plurality of channels oriented in the vertical direction), a second means for adhering the filler material to the back surface of the face portion (i.e., the second means is a second plurality of channels oriented in the horizontal direction), wherein at least one physical property of the first means is different from at least one physical property of the second means (i.e., the at least one physical property of the first plurality of channels is the vertical direction of travel, while the at least one physical property of the second means is a direction of the second plurality of channels in the horizontal direction of travel, which is different from the vertical direction of travel of the first plurality of channels.  
Miyajima lacks “a filler material at least partially filling the interior cavity”. Kobayashi shows it to be old in the art to fabricate a hollow metal wood-type club head with a hollow portion being filled with foam, if necessary (i.e., col. 3, lines 11-13).  A filler product is typically used to deaden sound and/or absorb vibration in hollow metallic club heads.  In view of the teaching in Kobayashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Miyajima by introducing foam filler material within the interior cavity for the purpose of reducing any unwanted noise or vibration.  
As to claim 35, the first means comprises a plurality of channels on the back surface of the face portion, as highlighted in annotated FIG. 4 above.  As modified by Kobayashi, and with the introduction of filler material to fill the interior cavity, each channel of the first plurality of channels and each channel of the second plurality of channels in Miyajima are configured to engage the filler material (i.e., the cross-sectional shape of the channels between ridges, as more easily observed in FIGS. 3, 5, 6, 8 and 9 in Miyajima would enable filler material to become engaged with the plurality of channels) to prevent or substantially prevent detachment of the filler material from a section of the back surface of the face portion.
As to claim 37, the second means comprises a plurality of channels on the back surface of the face portion, as highlighted in annotated FIG. 4 above.  As modified by Kobayashi, and with the introduction of filler material to fill the interior cavity, each channel of the first plurality of channels and each channel of the second plurality of channels in Miyajima are configured to engage the filler material (i.e., the cross-sectional shape of the channels between ridges, as more easily observed in FIGS. 3, 5, 6, 8 and 9 in Miyajima would enable filler material to become engaged with the plurality of channels) to prevent or substantially prevent detachment of the filler material from a section of the back surface of the face portion.

As to claim 40, the first means is a first plurality of channels and the second means is a second plurality of channels, as highlighted in annotated FIG. 4 above.  Miyajima shows a waveform appearance for the cross-sectional shape of the channels (i.e., FIG. 5 for example, from a top-view, shows a cross-section of the channels that extend in the top-sole direction while FIG. 9 for example, from a toe-side view, shows a cross-section of the channels that extend in the heel-toe direction), Miyajima also states that the sectional shape of the ridges may be formed to have a trapezoidal, triangular or rectangular sectional shape (i.e., col. 3, lines 29-35).  As it would appear that shaping the cross-section of the channels in Miyajima to any convenient shape would have performed equally well as a configuration to capture the filler material introduced with the Kobayashi teaching, the requirement that the cross-sectional shapes be different between the first means and the second means would have been an obvious design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (USPN 5,711,722) in view of Kobayashi (USPN 5,611,742) and Mimeur (USPN 5,766,092). 
Miyajima in view of Kobayashi lacks “at least one port connected to the interior cavity, wherein the filler material is injected into the interior cavity from the at least one port”.  Mimeur shows it to be old in the art to make use of a filling orifice (120, 130) through which a filler material is introduced into the interior club head cavity.  See col. 4, lines 38-50 in Mimeur.  In view of the patent to Mimeur, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Miyajima by including a port for accessing the interior cavity, with the motivation being to be able to conveniently fill the interior of the club head with filler material.   
Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (USPN 5,711,722) in view of Kobayashi (USPN 5,611,742) and also in view of Linphone (DE 29715997 U1). 
As to claims 36 and 38, together with the first means being a plurality of channels and the second means being a second plurality of channels, as required by claim 34, the combination of Miyajima and Kobayashi does not explicitly disclose an “adhesive”, wherein either the first means comprises an adhesive (claim 38) or the second means comprises an adhesive (claim 36).  Here, in addition to a shock absorbing filler material, Linphone show it to be old in the art to include an adhesive and a roughened surface on the back portion of the face portion to enable the shock absorbing rubber (3) to better adhere to the back surface of the face (i.e., see translated paragraphs [0012], [0013] and [0017] of Linphone, attached to the previous 12/07/2021 Office action). In view of the teaching in Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in the cited art reference to Miyajima by introducing an adhesive together with the filler material within the interior cavity for better adhesion of the shock absorption material to the rear surface of the striking face.  Thus, Miyajima in view of Kobayashi and as further modified by Linphone, would have included a first means (i.e., a plurality of channels in the vertical direction) and a second means (an adhesive, according to claim 36) for securing the foam filler against a rear portion of the face member in Miyajima.  Or, one could say that Miyajima, as modified by Kobayashi and as further modified by Linphone, would have included a first means (i.e., an adhesive, as required by claim 38) and a second means (i.e., a plurality of channels in the horizontal direction) for securing the foam filler against a rear portion of the face member in Miyajima. 
/
/
/
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27, 28, 29, 32, 34, 35 and 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (USPN 7,387,579). 
As to claim 27, note the annotated versions of FIG. 6 and partial FIG. 6 below.  


    PNG
    media_image2.png
    638
    995
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    475
    1023
    media_image3.png
    Greyscale

Lin shows a golf club head comprising: a body portion (5) having an interior cavity, a front portion, a back portion, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a top portion with a top portion edge, and a sole portion with a sole portion edge; a face portion (61) attached to the front portion to enclose the interior cavity, the face portion comprising: a front surface (65) configured to strike a ball.  The front surface comprises a plurality of grooves, each groove extending in a first direction (i.e., Lin discloses “Prior Art” in FIG. 1 showing that grooves on an exterior of the striking face are oriented in a heel-toe first direction); and a back surface facing the interior cavity, the back surface including a plurality of channels (i.e., in FIG. 6, the ribs 662, 6621, 6622, and 6623 form grooves therebetween, with these grooves serving as channels); each channel having a length and a width, the width being substantially smaller than the length (i.e., with a review of FIG. 6, considering that each groove starts adjacent the central portion of the rear face, and extends outwardly toward the periphery of the club head body, even the widest dimension of each groove viewed adjacent to the perimeter is substantially smaller than the length of each groove viewed from the center of the back to the periphery); and a filler material (62) at least partially filling the interior cavity (i.e., since element 51 is described as an opening at col. 2, line 43, the filler material 62 which faces the interior cavity is deemed to at least partly fill the interior cavity.  Here, the length of at least one channel (i.e., “Channel One” in annotated partial FIG. 6) of the plurality of channels extends in a second direction different, that is, from the center of the rear face diagonally towards the upper heel portion and is thus different from the first direction (i.e., the first direction being a substantially horizontal heel-toe direction and describes the direction of the grooves on an exterior of the striking face in FIG. 1); wherein each channel is at least partially filled with the filler material and is configured to engage the filler material to adhere the filler material to the back surface of the face portion (i.e., col. 3, lines 35-50); wherein the length of a first channel (i.e., “Channel One” in annotated partial FIG. 6) of the plurality of channels extends in the second direction, wherein the length of a second channel of the plurality of channels extends in a third direction (i.e., see “Channel Two” in annotated partial FIG. 6 and extending from the center of the rear face diagonally towards the upper toe portion), wherein the second direction is different from the third direction, and wherein the third direction is different from the first direction.
As to claim 28, the second direction is a diagonal direction on the back surface of the face portion.  The direction of “Channel One” in annotated partial FIG. 6 above is diagonal. 
As to claim 29, the second direction can be considered to be a vertical direction on the back surface of the face portion.  See “Another Channel One” in annotated partial FIG. 6 above, in which the direction is vertical from the center of the rear face towards the top portion. 
As to claim 32, a thickness of the face portion is greater than or equal to 0.02 inch (0.5 millimeters) and less than or equal to 0.12 inch (3.0 millimeters).  Here, Lin states that the front plate (61) is about 0.5 mm in thickness (i.e., col. 2, line 49) and that the back plate (61’) has a substantially identical outer profile to the front plate (i.e., col. 3, lines 3 and 4).  Moreover, FIG. 5 shows that the thickness of element (61) and element (61’) is generally the same.  Thus, one may conclude that the thickness of the face portion (i.e., a combination of elements 61 and 61’) is about 1.0 mm. 

As to claim 34, reference is again made to annotated versions of FIG. 6 (as shown supra) and another annotated partial FIG. 6 (as shown herein below), wherein Lin shows a golf club head comprising: a body portion having an interior cavity, a front portion, a back portion, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a top portion with a top portion edge, and a sole portion with a sole portion edge; a filler material (62) at least partially filling the interior cavity; and a face portion (61) attached to the front portion to enclose the interior cavity, the face portion comprising a front surface (65) configured to strike a ball, and a back surface facing the interior cavity.  


    PNG
    media_image4.png
    437
    1098
    media_image4.png
    Greyscale

In Lin, the back surface comprising: a first means for adhering the filler material to the back surface of the face portion; a second means for adhering the filler material to the back surface of the face portion (i.e., see filler material (62) filling each of the grooves or channels formed between the ribs (662, 6621, 6622, and 6623); wherein at least one physical property of the first means is different from at least one physical property of the second means, wherein the first means is a first plurality of channels and the second means is a second plurality of channels, wherein the at least one physical property of the first means is a direction of the first plurality of channels on the back surface of the face portion, and wherein the at least one physical property of the second means is a direction of the second plurality of channels on the back surface of the face portion (i.e., looking an another annotated FIG. 6 as shown above, Lin includes what may be considered a first plurality of channels, that is, at least two channels, extending in a first direction, that is, from the center of the rear face towards the toe, and a second plurality of channels, that is, at least two channels, extending in a second direction, that is, from the center of the rear face towards the heel).  
As to claim 35, the first means comprises a plurality of channels on the back surface of the face portion, wherein each channel of the plurality of channels is configured to be at least partially filled with the filler material.  See filler material (62) filling each of the grooves or channels formed between the ribs (662, 6621, 6622, and 6623). 
	As to claim 37, the second means comprises a plurality of channels on the back surface of the face portion, wherein each channel of the plurality of channels is configured to be at least partially filled with the filler material.  See filler material (62) filling each of the grooves or channels formed between the ribs (662, 6621, 6622, and 6623).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPN 7,387,579) in view of Mimeur (USPN 5,766,092). 
Lin lacks “at least one port connected to the interior cavity, wherein the filler material is injected into the interior cavity from the at least one port”.  Mimeur shows it to be old in the art to make use of a filling orifice (120, 130) through which a filler material is introduced into the interior club head cavity.  See col. 4, lines 38-50 in Mimeur.  In view of the patent to Mimeur, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Lin by including a port for accessing the interior cavity (51), with the motivation being to make use of another known technique to add filler material (62) to the interior of the club head.  Combining Lin and Mimeur would simply have involved combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPN 7,387,579) in view of Kenmi (USPN 6,203,449).  
As to claim 31, although Lin shows a “Prior Art” club with what appears to be grooves extending in an often seen heel-toe direction, Lin does not explicitly detail the cross-section of the plurality of grooves. Kenmi is cited here to show that grooves on the face often take on a generally U-shape configuration (i.e., a cross-sectional shape of the grooves (9) that are shown in FIG. 2B in Kenmi would present a somewhat shallow and narrow partial U-shaped configuration).  Taking into account the cross-sectional shape of the plurality of grooves in Kenmi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Lin by providing the front striking surface with a plurality of grooves that are generally U-shaped in cross-section, as this groove configuration is typically used on club faces.  Grooves on a striking face are primarily used to alter the spin characteristics of the striking surface.  In addition, grooves provide a means to channel moisture away from the clubface for improved contact between a golf ball and the striking surface at impact.  Considering the Lin device, as modified by Kenmi, the cross-sectional shape of the channels or grooves on the back of the striking face and formed by between the ribs (662, 6621, 6622, and 6623) would clearly be different from the U-shaped cross-sectional shape of the grooves on the front striking surface. 

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPN 7,387,579) in view of Linphone (DE 29715997 U1). 
As to claims 36 and 38, together with the first means being a first plurality of channels and the second means being a second plurality of channels, as required by independent claim 34, Lin does not explicitly disclose an “adhesive”, wherein either the first means comprises an adhesive (claim 38) or the second means comprises an adhesive (claim 36).  Here, in addition to a shock absorbing filler material, Linphone show it to be old in the art to include an adhesive and a roughened surface on the back portion of the face portion to enable the shock absorbing rubber (3) to better adhere to the back surface of the face (i.e., see translated paragraphs [0012], [0013] and [0017] of Linphone, attached to the previous 12/07/2021 Office action). In view of the teaching in Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in the cited art reference to Lin by introducing an adhesive together with the filler material (62) within the interior cavity for enhanced retention of the shock absorption material within the grooves.   Thus, Lin, as further modified by Linphone, would have included a first means (i.e., a plurality of channels in a first direction) and a second means (an adhesive, according to claim 36) for securing the filler (62) against a rear portion of the face member in Lin.  Or, one could say that Lin would have included a first means (i.e., an adhesive, according to claim 38) and a second means (i.e., a plurality of channels in a second direction) for securing the foam filler (62) against a rear portion of the face member in Lin. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPN 7,387,579). 
As to claim 40, when one considers the totality of the teachings in Lin, with the grooves on the rear surface of the striking plate being shaped with diverse patterns (i.e., compare the groove patterns in FIGS. 4, 6, 7, 8, 9 and 11), it would appear that the groove patterns in Lin would have performed equally well as a configuration to capture the filler material (62), regardless of the cross-sectional shape of the grooves. Thus, the claimed requirement that the cross-sectional shapes of the channels be different between the first means and the second means would have been an obvious design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 35, this claim requires “the first means comprises a plurality of channels on the back surface of the face portion” (emphasis added).  However, independent claim 34 already requires that the first means is a first plurality of channels.  Is the plurality of channels of claim 35 referring to a different set of channels?
As to claim 36, the claim requires that “the second means comprises an adhesive” (emphasis added).  However, independent claim 34 requires that “the second means is a second plurality of channels” (emphasis added).  Is the second means supposed to be interpreted as either the second plurality of channels or the adhesive when combining the limitations of claims 34 and 36? If so, this is rather confusing.  Or, is the second means to comprise both a second plurality of channels and an adhesive?  Clarification is needed. 
As to claim 37, this claim requires “the second means comprises a plurality of channels on the back surface of the face portion” (emphasis added).  However, independent claim 34 already requires that the second means is a second plurality of channels.  Is the plurality of channels of claim 37 referring to a different set of channels?
As to claim 38, the claim requires that “the first means comprises an adhesive” (emphasis added).  However, independent claim 34 requires that “the first means is a first plurality of channels” (emphasis added).  Is the first means supposed to be interpreted as either the first plurality of channels or the adhesive when combining the limitations of claims 34 and 38? If so, this is rather confusing? Or, is the first means to comprise both a first plurality of channels and an adhesive?  Clarification is needed. 
As to claim 40, it would appear that independent claim 34 already recites the limitations in lines 1 and 2 of claim 40, namely “wherein the first means is a first plurality of channels and the second means is a second plurality of channels”.  Thus, this language in claim 40 appears superfluous.  Moreover, claim 40 requires that the at least one physical property is a cross sectional shape, of each of at least one channel of the first and second plurality of channels.  However, independent claim 34 already requires that the at least one physical property is a direction.  How then does a cross-sectional shape of the channel(s) further limit a direction of the channel(s)?  Is the applicant perhaps trying to recite another one or a different one of the at least one physical property? 

Further References of Interest
The following prior art is being made of record.  To avoid cumulative or repetitive-type rejections, the following prior art has not been relied upon, but is considered pertinent to applicant's disclosure.  
Figs. 14-17 in Stites (‘036) show a number of channels and/or projections on a rear surface of a striking face, wherein the interior cavity of the club head may be filled with a foam material (i.e., paragraph [0060]).
Fig. 6 in Lai shows a pattern of generally square-shaped troughs on the rear of the striking plate (see paragraph [0065]). 
Fig. 2 in Thielen shows a bead pattern in the form of a honeycomb structure (9) as part of the configuration of the rear of the striking face to achieve a high bending strength, with foam material being introducible within the hollow body portion (3).  See paragraph [0035]. 
Fig. 8 in Nishio;
Figs. 1, 2 in Chen;
Fig. 2 in Yoneyama;
Fig. 5 in Allen shows a panel to the rear of the striking face and formed with a square-shaped pattern, while FIG. 12 shows an arrangement resembling a honeycomb structure to the rear of the striking face, and FIG. 33 shows a view of another version of the rear of the striking face in a cross-section of the club head. 
Fig. 1 in Lin shows ribs (12) formed on a rear surface of the striking plate, with plural ribs forming channels therebetween and with the ribs extending in both a vertical (sole-crown) and diagonal orientation. 
Figs. 4, 5 in Rennie show a plurality of vertical support ribs (34) described in col. 7, lines 27-35 between which channels may be defined to enhance the flow of packing material.  The interior cavity of the club head may be filled with foam (i.e., col. 6, lines 14-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711